Citation Nr: 1428015	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus, and if so, whether service connection is warranted.  

3.  Entitlement to a compensable evaluation for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965, July 1965 to October 1969, and October 1969 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in April 2013, and a transcript of the hearing is associated with his claims folder. 


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss disability and tinnitus in July 2005, and the Veteran did not perfect an appeal or submit additional evidence within one year after notification of the decision.  

2.  Certain new evidence received since the July 2005 rating decision relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus.  

3.  The Veteran's current bilateral sensorineural hearing loss disability and tinnitus were not manifest in service or to a degree of 10 percent within one year of separation and are unrelated to service.  

4.  The Veteran's GERD is manifested by regurgitation, pyrosis, and shoulder and arm pain, but he does not have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The July 2005 RO rating decision denying service connection for bilateral hearing loss disability and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  The claims for service connection for bilateral hearing loss disability and tinnitus are reopened based on new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §3.156 (2013). 

3.  The criteria for service connection for bilateral hearing loss disability and tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for a 10 percent rating, but not higher, for gastroesophageal reflux disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103a, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More detailed notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The duty to notify was satisfied in May 2005 and July and September 2009 letters.  No additional notice is required for the claim for gastroesophageal reflux disease, as service connection was granted in April 2011.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any Kent notice inadequacy for the bilateral hearing loss disability and tinnitus claims is moot, as the claims are being reopened.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in November 2009 and March 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, render medical opinions in light of the evidence, and contain all information necessary to apply the rating criteria.  The representative argued in January 2013 that the March 2011 VA examination for gastroesophageal reflux disease is more than a year old, and that it cannot be used to determine the severity of the symptoms the Veteran is suffering from today.  However, that is not the case, as the Veteran has not alleged that the symptoms have become worse since the examination.  The representative also argued in January 2013 that a new VA examination is necessary to provide a clear and concise opinion on the matter of whether the Veteran's hearing loss and tinnitus are related to service verses the noise exposure outside of service.  However, the November 2009 VA examination report is adequate as it stands, indicating that neither is related to service.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Hearing loss and tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection was denied by the RO for bilateral hearing loss disability and tinnitus July 2005.  At the time, bilateral hearing loss disability and tinnitus had been claimed, but not shown.  The Veteran was informed of that decision at the time and did not perfect an appeal of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

Whether or not the RO determined that new and material evidence was received to reopen the claim, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence received since the 2007 rating decision includes a November 2009 VA examination report which contains sufficient information to show that there is current bilateral hearing loss disability and tinnitus disability.  The Veteran described circumstances indicating that tinnitus exists.  Additionally, bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 was shown on audiometric examination.  The above evidence is new and material evidence showing that the Veteran currently has bilateral hearing loss disability and tinnitus.  The evidence was not previously considered and is neither cumulative nor redundant of evidence previously considered.  In light of the above, the claims are reopened and the claims will now be considered on their merits.

Service treatment records do not show hearing loss disability or tinnitus and the Veteran denied having or having had ear symptomatology on multiple occasions including on service discharge examination in October 1975, and neither hearing loss disability nor tinnitus was shown at that time.  Instead, the Veteran's ears were normal.  

The first indication that the Veteran might have hearing loss or tinnitus was when he mentioned hearing loss in April 2005, and claimed service connection for it and tinnitus at that time.  No post-service treatment was reported in April 2005, when information about such was asked of him.  

On VA examination in November 2009, the examiner noted that the Veteran's hearing was within normal limits on service entrance examination in 1963 as well as at final separation in 1975, with no significant hearing threshold shifts suggested for either ear, and that there was no report of tinnitus found in the service treatment records.  The examiner considered the Veteran's history of military noise exposure from gunfire in enclosed spaces, rocket attacks, and mines, and his occupation as an auto mechanic post-service.  The Veteran complained of tinnitus, and indicated that it had its onset years back, probably in the early 1970's.  Audiometric evaluation at the time of the examination showed that the Veteran met VA's definition of hearing loss disability in each ear, per 38 C.F.R. § 3.385, and the diagnoses were bilateral sensorineural hearing loss and tinnitus.  

The examiner found that the Veteran's hearing loss disability and tinnitus were less likely than not caused by or related to his service.  The reasons given were that the Veteran's hearing was within normal limits throughout his service with no significant hearing threshold shift occurring between enlistment audiogram in 1963 and separation audiogram in 1975.  The examiner indicated that pertinent current literature supports that hearing loss due to noise exposure occurs at or near the time of the acoustic trauma.  Therefore, the Veteran's current hearing loss occurred at some time after his service separation and was not caused by or a result of his military noise exposure.  The examiner indicated that as no hearing loss occurred while the Veteran was on active duty and as no report of tinnitus was found in his service treatment records, his tinnitus is less likely as not the result of his service.

Based on the evidence, the Board finds service connection is not warranted for bilateral hearing loss disability or tinnitus.  The preponderance of the evidence indicates that neither was manifest in service or to a degree of 10 percent within 1 year of separation, and that neither is related to service.  The Veteran's audiometry was normal in service and he denied having or having had ear trouble at the time and hearing loss disability and tinnitus were first claimed and shown many years after service.  The examiner concluded in November 2009 that neither was related to service, for reasons explained above.  

The Veteran indicated in July 2010 that his hearing condition was not a concern to him as a young man, and that his only thought on separation was to go home.  He appears to be implying that hearing loss was present on service discharge examination.  However, the separation examination showed his hearing to be normal, as noted by the VA examiner in 2009.  This is more probative than his current statements.  He indicated in June 2011 that as a combat Veteran, he was exposed to artillery and other noise in service, and had complained about his hearing in service.  In-service noise exposure is conceded.  It is not clear to whom he complained about his hearing in service, based on his statement, or when in service he complained, and he denied having ear trouble on service discharge examination.  The Veteran indicates now, through November 2009 and July 2010 statements, that his tinnitus began during service.  However, this is more than negated by his indication on service discharge examination in October 1975 that he did not have and had not had ear trouble in service, and the findings that his ears were normal at that time.  The VA examination report is also supportive of this conclusion.

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  Accordingly, service connection must be denied for both bilateral hearing loss disability and tinnitus.   

Gastroesophageal reflux disease 

The Veteran's gastroesophageal reflux disease is currently rated as noncompensable under Diagnostic Code 7346.  Such code, which is for hiatal hernia, an analogous condition, provides:

Symptoms of pain, vomiting material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health, 60 percent.

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, 30 percent. 

With two or more of the symptoms for the 30 percent evaluation of less severity, 10 percent.  

On VA examination in March 2011, the Veteran complained of mid-abdominal cramping at least 5-6 times per week, lasting 2 hours and then coming back within 4-5 hours, with nausea and cramping.  He denied melena.  He was on omeprazole which helped his indigestion, which he would have every day if he did not take it.  He denied dysphagia, pyrosis, epigastric pain, and hematemesis.  The diagnosis was indigestion/heartburn with abdominal pains or cramping.  

During the Veteran's April 2013 hearing, he indicated that he had a burning sensation as well as regurgitation, sometimes feeling like he needed to vomit.  On those occasions, he would run to the bathroom and sit on the toilet and start dry-heaving, but he would not vomit.  When he had the dry heaving, he would have pain in his right shoulder that went all the way down his arm.  He indicated that his disorder had not caused significant weight loss recently.  

Based on the evidence, the Board finds that the Veteran's disability nearly approximates the criteria for a 10 percent rating under Diagnostic Code 7346.  The evidence shows that there has been regurgitation, pyrosis, and shoulder and arm pain.  The Board finds, however, that the criteria for a 30 percent rating are not present or nearly approximated.  The Veteran denied dysphagia and pyrosis on VA examination in March 2011, his weight was 190, and his appetite was good, and he denied significant weight loss recently at the time of his April 2013 hearing, and persistently recurrent epigastric distress was not described.  The preponderance of the evidence indicates that the Veteran does not have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disability reasonably describe his disability level and symptomatology.  Indeed, his complaints of burning, regurgitation, and so forth align well with the rating criteria.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Additionally, the Board has considered the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App.447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran has not asserted, nor does the evidence of record indicate, that he is unemployable because of this disability.  As the Veteran has provided no indication that his gastroesophageal reflux disease prevents him from obtaining and/or maintaining substantially gainful employment, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record. See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

The preponderance of the evidence is against the claim, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Should the severity of the service-connected disability increase in the future to the point where an increased rating might be warranted, the Veteran may file a new claim.


ORDER

The Veteran's claims for service connection for bilateral hearing loss disability and tinnitus are reopened.  However, service connection is not warranted for either bilateral hearing loss disability or tinnitus. 

A 10 percent rating, but not higher, for gastroesophageal reflux disease, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


